Holmes, J.,
dissenting. I strongly *606dissent from the unprecedented and unlawfully determined decision of the majority.
The motion upon which the majority purports to base its determination has no legal basis in the rules of court, either for this court, any appellate court below, or the federal courts and, moreover, is clearly prohibited by the limitations upon post-decision motions contained in the Rules of Practice of the Supreme Court. As such, the action today constitutes the unlawful reviving of a finalized determination of this court, which should be barred by the doctrine of res judicata.
The motion filed by appellee Local 695 with this court on January 3, 1989 was entitled a “Motion for Reconsideration of the Denial of Motion for Rehearing.” This, of course, was preceded by a decision in this case announced on November 2, 1988, motions for rehearing and/or clarification filed on November 14, 1988, a continuance and finally an order from this court issued December 22, 1988, which clarified the previous decision but flatly denied a rehearing on the merits. Incidentally, by no stretch of the imagination could our clarification of the merits be considered an action on the merits. This finalized the case at that time, leaving no other legal basis for challenging this court’s determination. The denial of a rehearing was then, under the doctrine of res judicata, binding upon all the parties to the action as to all the issues which were or could have been raised therein.
As to the purported jurisdictional basis for the above “motion for reconsideration,” there clearly is none, which fact was recognized by both the movant itself and all of the amici curios in support. In the original motions for a rehearing of this court’s decision, the movants expressly set forth their then claimed basis for jurisdiction as being “pursuant to Rule IX, [Section 1] of the Rules of Practice” of the Supreme Court of Ohio. This was entirely proper. The movant and the amici in support in the second motion have failed to set forth any basis for this court to exercise jurisdiction. Nor could they do so because there is no rule of this court which would permit such a “Motion for Reconsideration of the Denial of Motion for Rehearing.”
As a procedural matter, the sole rule of practice which controls the filing of post-decision motions is the above-cited Rule IX of our Rules of Practice. By its terms, post-decisional practice is limited to a single motion, after which the rule indicates that the case is officially ended. Section 1 of Rule IX states: “A motion for rehearing shall be filed within ten days after the announcement of the decision. Such motion must be confined strictly to the grounds urged for rehearing and must not constitute a reargument of the case. * * *” (Emphasis added.)
Clearly, this rule provides for “a” single motion for rehearing, as the language utilized is in the singular. No provision is made elsewhere for any other motion after this one is either granted or denied. Further, “the” motion filed is strictly defined as one for a rehearing of “the decision” in the case. This is made obvious by the warning that the motion cannot be a “reargument of the case,” which, incidentally, all the motions for rehearing and for reconsideration in the instant case plainly ignored. Thus, the timing of the motion contemplated by the rule is clarified as immediately following the initial decision of this court, which decision evaluated the original substantive claims and arguments presented to us in the briefs and oral argument. The rule cannot be stretched to include reconsiderations of denials of motions for rehearing since it only pro*607vides for a “rehearing,” which means the original oral hearing on the merits, and not a “reconsideration” of whatever imaginative pleading was last filed. Otherwise, we would be faced with the anomaly that cases could be kept alive in this court by interminable pleadings, with finality of actions being a sham and a potential doubling of our motion caseload. More importantly, from the standpoint of stability of the law, we could have reversals of the decisional law of this court following the election of a new judge or judges.
That this rule requires a finality of the decision in this and every other case following the denial of a motion for rehearing is made perfectly manifest by Section 2 of Rule IX, which states:
“Ten days after the announcement of a decision on the merits, unless a motion for rehearing is filed, the Clerk shall issue a mandate in conformity to the entry of the Court. If a motion for rehearing is filed and denied, the mandate shall issue at the same time as the decision on the motion for rehearing. * * *” (Emphasis added.)
The mandate of this court is its final command in the case, issued to the courts below, directing them to act in compliance with the decision and entry of this court. It is the principal means by which the determinations of this court are effectuated. By issuing our mandate, we finalize our decision and the case is then completed. Once final, our decision, as previously mentioned, becomes res judicata to the parties.
Furthermore, others have attempted to do what the movant has accomplished herein, i.e., attempted to maintain an action before this court beyond the denial of a motion for rehearing. They have similarly utilized the very pleading form, or ones similar thereto, which the movant now displays, essentially framing such as motions to reconsider our denial of a motion to rehear our decision on the merits. See, e.g., State v. Hill (No. 87-313); State v. Ray (No. 87-637), (1988), 37 Ohio St. 3d 718, 532 N.E. 2d 769; Kondrat v. Byron (No. 87-1419); Joseph v. Dever (No. 86-1688); Viock v. Stow-Woodward Co. (No. 86-729); Akron v. Bilder (No. 88- 1087), (1988), 39 Ohio St. 3d 726, 534 N.E. 2d 359, and (1988), 40 Ohio St. 3d 711, 534 N.E. 2d 851; Senediak v. Senediak (No. 88-1373), (1988), 39 Ohio St. 3d 722, 534 N.E. 2d 358, and (1988), 39 Ohio St. 3d 731, 534 N.E. 2d 359; LPI of Ohio, Inc. v. Colbert (No. 88-1534), (1988), 39 Ohio St. 3d 722, 534 N.E. 2d 358, and (1988), 40 Ohio St. 3d 707, 534 N.E. 2d 851; Upper Ohio Valley Presby. v. Covenant Presby. Church (No. 88-1647), (1988), 40 Ohio St. 3d 711, 534 N.E. 2d 852, and (1989), 41 Ohio St. 3d 709, 534 N.E. 2d 1213.
In no prior case has this court ever allowed such a motion. Prior judicial administrations have gone so far as to strike them. We have, of course, allowed the filing of such motions in these cases. This we have done, not because the majority of this court viewed them as anything beyond the legal nullity that they are, but for reasons of administrative convenience. A case has always been considered and declared final upon the denial of the motion for rehearing and issuance of our mandate.
Although the initial motion for reconsideration was timely filed and, of course, denied by this court as it was constituted last term, the second motion was filed on January 3, 1989, well beyond the ten days allotted by our rules from the original decision in the case. Further, that the movant waited until January 3, 1989 to file its adden*608dum motion would indicate its desire to avoid another ruling by this court as it was constituted prior thereto and to obtain a judgment from this court as newly constituted. Such action reveals a forum-shopping motivation of the worst sort and is a practice which this court, in its entirety, should unequivocally denounce.
Also, even supposing this second motion for reconsideration of our prior denial were to be considered valid, the decision of the majority goes well beyond that which was sought by appellee, Local Union 695, in its motion. The motion specifically sought only the clarification by this court of three points which the movant felt were initially unanswered by the court in its opinion on the merits or the explanatory opinion in response to the first motion for reconsideration. These were as follows:
“1. Without the right to binding arbitration do municipal safety forces have the right to strike?
“2. Whether the decision applies to charter and non-charter municipalities, and whether the municipality must adopt an ordinance or law in conflict with R.C. 4117.41(I) in order to be exempt from the provisions of the statute?
“3. Does the unlawful delegation issue extend to all political subdivisions and not just municipalities? Can the State of Ohio through its own legislature delegate to a third person the authority to mandate the wages of its own employees as well as those of townships and counties?”
Rather than limiting its determination here to that which had been specifically requested by the union, the majority has gone far afield and granted not only the basic motion, but will entirely re-decide the case. Such a result has never before been experienced by this court during my tenure.
The decision of the majority here is very disturbing to me in that it unlawfully overturns a determination upon major issues made by the majority of the court as constituted last term. More specifically, this later pronouncement of the court will undoubtedly lead to a position significantly at odds with the stance of one member of the prior majority who is no longer present to articulate his position.
Lastly, the determination of the majority to rehear and redetermine this matter is completely at odds with the long-standing principle of stare decisis which, in the main, permits determinations of this court to remain intact unless valid new and changed public policy considerations are later presented to the court for its review. No new public policy considerations were presented here for the majority’s determination to provide a new hearing and determination upon this matter.
It has been suggested by some that the court has acted upon such motions as those now before us in prior cases. One particular example which, upon a surface reading might tend to so suggest, is the case of Joseph v. Dever (No. 86-1688). In that case, this court entered its initial decision on December 5, 1986, and denied the motion for reconsideration on December 31, 1986. Thereafter, with two new members on this court, we gave consideration to two later motions filed in this court, under various styles, which were clearly attempts to keep the case alive for consideration by the new panel.
Joseph v. Dever is most inapposite to the situation of the case here for three specific reasons. First, the Dever case presented us initially with a motion to certify the record wherein appellant Dever sought to have his case heard upon the merits before this court. In no fashion could Rule IX of *609our Rules of Practice apply since that rule, by its express terms, applies to rehearings of merit decisions- only. Since there was no hearing on the merits, a motion for rehearing was an impossibility. There being no other rules which would limit the filing of successive motions to reconsider, as there are with the motion for rehearing, Dever did not err in so pursuing the matter.
Perhaps more crucially, Dever sought reconsideration for an excellent reason, for our vote on his first motion to reconsider was three-to-three, one member not participating, and thus most inconclusive. Finding nothing specific in the rules, Dever sought clarification of this vote. In this he was unsuccessful, for on two successive occasions this court entertained additional motions which made the same request. Our vote in each instance was three-to-two, with two justices not participating.
By way of explaining the implications of such vote, one must begin with Section 2(A), Article IV of the Ohio Constitution which states: “A majority of the supreme court shall be necessary to constitute a quorum or to render a judgment.” From this provision we have consistently applied our “rule of four,” by which a minimum of four votes is needed for the court to act. The situation of deadlock will, therefore, remain when the Chief Justice, acting -within his constitutional discretion, determines not to appoint replacements for those not participating. This is entirely reasonable and advances judicial economy when the court considers a number of purely procedural matters, including motions' before the court. As to the impact of the vote, obviously a three-to-three vote is insufficient, under our rule of four, to grant a motion to certify the record; it is also insufficient to deny such motion. Consequently, Dever was fully correct in requesting a review of each vote where there were only three votes in a particular direction. Moreover, in Dever’s reply brief of January 15, 1987, there were hints of possibly irregular proceedings. For all these reasons, and more, our proceedings in Joseph v. Dever lend no support whatsoever to the majority’s unprecedented action in the instant case.
As to the concurring opinion, it should be noted that seldom have concurring opinions of this court been crafted entirely with reference to a dissenting opinion. Rather than set forth its own view of the proceedings, such opinion expends its energy against the bulwark of the law as described above.
Initially, the concurring opinion states that the clarification issued by this court was its “final decision in this case.” Clearly, it was not, as is demonstrated by the fact that no new mandate issued from this court upon the clarification. As previously mentioned, a mandate issues for all decisions wherein the merits of a case are determined. A “clarification” order is not a “determination” of any matter affecting the parties and has no relationship to the finality of the decision in the case.
Also, the concurring opinion erroneously asserts the unsupported statement that: “A denial of a motion to certify adjudicates the dispute between the parties every bit as much as a decision by this court on the merits. ” (Emphasis added.) Great reliance for the fabric of the concurrence is derived from this obvious misstatement of the law. It has always been the law of Ohio that: “* * * [T]he refusal of a motion to certify, even if the same legal question is decisively involved, does not furnish an adjudication of the question by this court as an established precedent *610for future cases.” (Emphasis added.) Brewster v. Hill (1934), 128 Ohio St. 343, 353, 190 N.E. 766, 770. See, also, Keesecker v. G.M. McKelvey Co. (1943), 141 Ohio St. 162, 25 O.O. 266, 47 N.E. 2d 211, at paragraph three of the syllabus, which is directly on point. Moreover, this is a nearly universal rule and is applied with equal force by the Supreme Court of the United States. United States v. Carver (1923), 260 U.S. 482, 490. The Rules of Practice make no provision for rehearings of such denials precisely because they are not adjudications upon the merits.
Furthermore, the concurrence hurriedly asserts that “[s]uch motions fall under Section 1, Rule IX, and must be filed within ten days of the decision,” citing as authority 23 Ohio Jurisprudence 3d (1980), Courts and Judges, Section 426, as interpreting the rule in the asserted fashion. It, of course, candidly admits that “there is a dearth of case authority on the point.” The statement relied upon in Ohio Jurisprudence 3d is that “The Supreme Court Rules of Practice provide that a motion for rehearing of any came or motion shall be made within 10 days after the announcement of the decision.” (Emphasis added.) It then ascribes this statement to the rule at issue, which, even a cursory glance would demonstrate, has no such language. In fact, what the concurrence relies upon is not an interpretation of the present rule but is, in fact, a precise quotation of the rule as it formerly existed (see 167 Ohio St., at Ixxiv-lxxv) until its repeal in 1964. See 176 Ohio St., at xlviii. Thus, while we do not address time limitations upon motions to reconsider decisions on motions to certify, our point was made that no rule now exists in such situations.
The concurrence then refers to a panorama of cases in which it alleges that the very act of the majority was done in prior cases. Such cases are obviously inapposite, as Wisniewski v. Wisniewski (1985), 20 Ohio St. 3d 20, 20 OBR 137, 485 N.E. 2d 248, exemplifies. For that case involved not a hearing upon the merits, but the denial on September 11, 1985 of a motion to certify the record. There was no motion for “rehearing” but a motion for reconsideration. The eventual grant of such motion, after this court’s decision in Shearer v. Shearer (1985), 18 Ohio St. 3d 94, 18 OBR 129, 480 N.E. 2d 388, was foundational authority for the proceedings in Joseph v. Dever (No. 86-1688) and this because no rule yet limits such.
OAMCO v. Lindley (1986), 24 Ohio St. 3d 124, 24 OBR 347, 493 N.E. 2d 1345 (“OAMCO I”), OAMCO v. Lindley (1986), 27 Ohio St. 3d 7, 27 OBR 427, 500 N.E. 2d 1379 (“OAMCO II”), and OAMCO v. Lindley (1987), 29 Ohio St. 3d 1,29 OBR 122, 503 N.E. 2d 1388 (“OAMCO III”), are completely useless to the inquiry before us. These were three separate opinions, OAMCO II and OAMCO III coming before this court upon timely motions to rehear, based upon Section 1, Rule IX. OAMCO I was reheard in OAMCO II and a mandate issued upon its release. The final clarification was also upon a timely motion to rehear the second hearing on the merits. The remainder of the cases cited are similar in character. In footnote 3, a rather unnecessary list of cases is included. These were all rehearings granted upon the ordinary and timely filings of motions to rehear. As such, they are irrelevant.
By reaching out beyond our recognized procedures, the majority has obviously decided to rehear a case which was final and determined.
I therefore strongly dissent from the decision of the majority herein.